


Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 3, 2009 by and between The Macerich Company, a Maryland
corporation (the “Company”), and [                           ] (the “Investor”).

 

RECITALS

 

WHEREAS, pursuant to the terms of that certain Agreement to Invest in Limited
Liability Company, dated as of August 12, 2009 (the “Purchase Agreement”),
Investor and/or its Affiliate(s) are making an investment in Flatiron Property
Holding, L.L.C., an Arizona limited liability company (the “LLC”), and in
connection therewith are concurrently herewith entering into the Amended and
Restated Limited Liability Company Operating Agreement of Flatiron Property
Holding, L.L.C. (the “Operating Agreement”) of the LLC, dated as of September 3,
2009, with an Affiliate of the Company;

 

WHEREAS, in consideration of the Investor entering into the Purchase Agreement
and the Operating Agreement and consummating the transactions contemplated
thereby, the Company has agreed to issue warrants to purchase common stock of
the Company (the “Warrants”);

 

WHEREAS, the Warrants are being issued without registration under the Securities
Act of 1933, as amended (the “Securities Act”), and the Warrants will be
exercisable for unregistered shares of common stock of the Company (the “Common
Shares”); and

 

WHEREAS, in connection with the Investor entering into the Purchase Agreement
and Operating Agreement and consummating the transactions contemplated thereby,
the Company has agreed to grant certain registration rights to the Investor with
respect to the Common Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants of the parties set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.              Additional Definitions.  In this Agreement the following
terms shall have the following respective meanings:

 

“Affiliate” of any Person shall mean a Person that directly or indirectly,
including through one or more intermediaries, controls, is controlled by, or is
under common control with, the first-mentioned Person.

 

“Commission” shall mean the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Company” shall have the meaning set forth in the recitals to this Agreement,
and shall be deemed to refer to all successors, including by operation of law.

 

1

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the relevant time.

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, estate, trust, association, private foundation, joint stock company or
other entity.

 

The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Securities Act providing for the issuance to, or the sale by, the Investor of
Registrable Shares in accordance with the method or methods of distribution
reasonably designated by the Investor, and the declaration or ordering of the
effectiveness of such Registration Statement by the Commission.

 

“Registrable Shares” shall mean the Common Shares, including any Common Shares
issued in redemption or exchange for, or in replacement of such Common Shares.

 

“Registration Expenses” shall mean all out-of-pocket expenses (excluding Selling
Expenses) incurred by the Company in connection with any attempted or completed
registration pursuant to this Agreement, including the following:
(a) registration, filing and listing fees; (b) fees and expenses of compliance
with federal and state securities laws; (c) printing, shipping and delivery
expenses; (d) fees and disbursements of counsel for the Company; (e) fees and
disbursements of all independent public accountants of the Company; (f) fees and
expenses of listing of the Registrable Shares on each securities exchange on
which securities of the same class or series are then listed; and (g) fees and
expenses associated with any filing with the Financial Industry Regulatory
Authority required to be made in connection with the Registration Statement.

 

“Registration Statement” shall mean a Shelf Registration Statement or an
Automatic Shelf, and all amendments and supplements to any such Registration
Statement, including post-effective amendments, in each case including the
prospectus contained therein or related thereto, all exhibits thereto and all
materials and documents incorporated by reference therein.

 

“Rule 144” shall mean Rule 144 promulgated by the Commission under the
Securities Act, or any successor rule or regulation.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to any sale of Registrable Shares.

 

Section 2.              Shelf Registration.

 

(a)           Within sixty (60) days from the date first written above, to the
extent that the Company does not have as of the date first written above an
effective shelf registration statement under which the Registrable Shares could
be offered (an “Automatic Shelf”), the Company shall file a registration
statement on Form S-3 or another appropriate form (a “Shelf Registration
Statement”) pursuant to Rule 415 under the Securities Act relating to the resale
of all Registrable Shares in an offering to be made on a continuous basis. The
Company agrees to use commercially reasonable efforts to cause such Shelf
Registration Statement to be declared

 

2

--------------------------------------------------------------------------------


 

effective by the Commission no later than one hundred fifty (150) days after the
date first written above.  The Company agrees to keep such Shelf Registration
Statement or Automatic Shelf, as the case may be, effective until the date that
is the earlier of (i) the date on which the Registrable Shares have been
disposed of by Investor, and (ii) the date on which it is no longer necessary to
keep the Registration Statement effective because the Registrable Shares may be
sold without restriction pursuant to Rule 144.  To the extent that the Company
has an effective Automatic Shelf as of the date first written above, the Company
will use commercially reasonable efforts to prepare and file a prospectus
supplement covering all of the Registrable Shares within thirty (30) days from
the date first written above.

 

(b)           Notwithstanding the foregoing, the Company shall have the right
(the “Deferral Right”) to defer any such filing (or suspend sales under any
filed Registration Statement or defer the updating of any filed Registration
Statement and suspend sales thereunder) for a period of not more than 105 days
during any one year period ending on December 31, if the Company determines in
its discretion that it would be detrimental to the Company and its stockholders
to file such Registration Statement or amendment thereto at such time (or
continue sales under a filed Registration Statement); provided that the Company
shall deliver to the Investor written notice of such determination and of the
termination of any such deferral period as soon as reasonably practicable
following the determination to exercise the Deferral Right or of the termination
thereof.

 

Section 3.              Registration Procedures.

 

(a)           The Company shall promptly notify the Investor of the occurrence
of any of the following events as soon as reasonably practicable following the
Company obtaining actual knowledge of the same:

 

(i)            when any prospectus, Shelf Registration Statement or Automatic
Shelf filed with the Commission after the date first written above relating to
the Registrable Shares has been filed; provided however, that before filing any
such prospectus, Shelf Registration Statement or Automatic Shelf or any
amendments or supplements thereto, the Company shall furnish to and afford the
Investor and its counsel five days to review copies of all such documents
(including copies of all exhibits thereto proposed to be filed therewith);

 

(ii)           when any Registration Statement relating to the Registrable
Shares has become effective;

 

(iii)          the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement;

 

(iv)          the Company exercising its Deferral Right;

 

(v)           the Company’s receipt of any notification of the suspension of the
qualification of any Registrable Shares covered by a Registration Statement for
sale in any jurisdiction;

 

3

--------------------------------------------------------------------------------


 

(vi)          the existence of any event, fact or circumstance that results in a
Registration Statement containing an untrue statement of material fact or
omitting to state a material fact required to be stated therein or necessary to
make the statements therein not misleading during the distribution of
securities; or

 

(vii)         the occurrence or existence of any pending corporate development
that, in the sole discretion of the Company, makes it appropriate to suspend the
availability of the Registration Statement.

 

The Company agrees to use commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any such Registration
Statement or any state qualification as promptly as reasonably practicable.  The
Investor agrees that upon delivery of any notice by the Company of the
occurrence of any event of the type described in this Section 3(a)(iii), (iv),
(v), (vi) or (vii), the Investor shall immediately discontinue any disposition
of Registrable Shares pursuant to any Registration Statement until the receipt
of written notice from the Company that such disposition may be made (such time
period being a “Deferral/Suspension Period”).

 

(b)           The Company shall provide to the Investor, at no cost, as many
copies of the Registration Statement used to effect the Registration of the
Registrable Shares, each prospectus contained in such Registration Statement or
post effective amendment and any amendment or supplement thereto and such other
documents, as the Investor may reasonably request in order to facilitate the
disposition of the Registrable Shares covered by such Registration Statement. 
The Company consents to the use of each prospectus and any supplement thereto by
the Investor and the underwriter or underwriters, if any, in connection with the
offering and sale of the Registrable Shares covered by such Registration
Statement.  The Company shall also file copies of the prospectus and any
post-effective amendment or supplement thereto with the Commission to enable the
Investor to have the benefits of the prospectus delivery provisions of the
Securities Act.

 

(c)           The Company agrees to use commercially reasonable efforts to cause
the Registrable Shares covered by a Registration Statement to be registered with
or approved by such state securities authorities as may be necessary to enable
the Investor to consummate the disposition of the Registrable Shares pursuant to
the plan of distribution set forth in the Registration Statement or supplement
thereto; provided, however, that the Company shall not be obligated to take any
action to effect any such Registration, qualification or compliance pursuant to
this Section 3 in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
Registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction.

 

(d)           Subject to the Deferral Right, if any event, fact or circumstance
requiring an amendment to a Registration Statement relating to the Registrable
Shares shall exist, as soon as reasonably practicable upon becoming aware
thereof, the Company agrees to notify the Investor and prepare and furnish to
the Investor a post-effective amendment to the Registration Statement or
supplement to the prospectus or any document incorporated therein by reference
or file any

 

4

--------------------------------------------------------------------------------


 

other required document necessary to disclose or otherwise address the event,
fact or circumstance requiring such amendment.

 

(e)           The Company agrees to obtain the listing of all Registrable Shares
covered by the Registration Statement on each securities exchange on which
securities of the same class or series are then listed.

 

(f)            The Company agrees to comply with the Securities Act and the
Exchange Act in connection with the offer and sale of Registrable Shares
pursuant to a Registration Statement.

 

Section 4.              Expenses of Registration.  The Company shall pay the
Registration Expenses incurred in connection with Registration, qualification or
compliance as provided for in this Agreement.  Selling Expenses incurred in
connection with the sale of Registrable Shares by the Investor shall be borne by
the Investor and the Investor shall pay the expenses of its own counsel.

 

Section 5.              Indemnification and Contribution.

 

(a)           The Company will (i) indemnify the Investor, and its officers,
directors, members, partners and managers, and any Person controlling the
Investor within the meaning of Section 15 of the Securities Act, against all
expenses, claims, losses, damages and liabilities (including reasonable legal
fees and expenses), arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any Registration Statement, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made,  not misleading, and
(ii) reimburse the Investor for all reasonable legal or other expenses incurred
in connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on (A) an offer or sale of Registrable Shares
occurring during a Deferral/Suspension Period or Blackout Period, or (B) any
untrue statement or omission (or alleged untrue statement or omission) made in
reliance upon and in conformity with information furnished in writing to the
Company by the Investor for inclusion therein; and, provided further, that the
Company shall not be liable with respect to any preliminary prospectus or
preliminary prospectus supplement to the extent that any such expenses, claims,
losses, damages and liabilities result from the fact that Registrable Shares
were sold to a Person as to whom it shall be established that there was not sent
or given at or prior to the written confirmation of such sale a copy of the
prospectus as then amended or supplemented under circumstances where such
delivery is required under the Securities Act, if the Company shall have
previously furnished copies thereof to such Indemnified Party, and the expense,
claim, loss, damage or liability of such Indemnified Party results from an
untrue statement or omission of a material fact contained in the preliminary
prospectus or the preliminary prospectus supplement, which was corrected in the
prospectus.

 

(b)           The Investor shall, and shall cause any agents of the Investor
that facilitate the distribution of Registrable Shares to, (i) indemnify the
Company, each of its directors and each of its officers who signs the
Registration Statement, and each Person who controls the Company

 

5

--------------------------------------------------------------------------------


 

within the meaning of Section 15 of the Securities Act, against all expenses,
claims, losses, damages and liabilities (including reasonable legal fees and
expenses) arising out of or based on (A) any untrue statement (or alleged untrue
statement) of a material fact contained in any such Registration Statement, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent, and only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement in reliance upon and in conformity with information
furnished in writing to the Company by the Investor for inclusion therein, or
(B) any failure by the Investor to deliver a prospectus where such delivery is
required under the Securities Act, the Company shall have furnished copies of
such prospectus to the Investor in sufficient quantities to permit the Investor
to satisfy such obligations, and such prospectus corrected an untrue statement
or omission of a material fact contained in a preliminary prospectus, and
(ii) reimburse the Company for all reasonable legal or other expenses incurred
in connection with investigating or defending any such action or claim as such
expenses are incurred.

 

(c)           Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party shall not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 5 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party shall assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party, which counsel shall be reasonably satisfactory to the Indemnified Party,
and payment of expenses. The Indemnified Party shall have the right to employ
its own counsel in any such case, but the legal fees and expenses of such
counsel shall be at the expense of the Indemnified Party, unless the employment
of such counsel shall have been authorized in writing by the Indemnifying Party
in connection with the defense of such action, or the Indemnifying Party shall
not have employed counsel to take charge of the defense of such action within a
reasonable period of time upon becoming aware of such action, or the Indemnified
Party shall have reasonably concluded that there exists an actual and material
conflict of interest between the Indemnified Party and the Indemnifying Party
(in which case the Indemnifying Party shall not have the right to direct the
defense of such action on behalf of the Indemnified Party), in any of which
events such fees and expenses shall be borne by the Indemnifying Party. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of the Indemnified Party, consent to entry of any
judgment or enter into any settlement unless such judgment or settlement
(i) includes an unconditional release from all liability in respect to such
claim or litigation, and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of the Indemnified
Party.

 

(d)           If the indemnification provided for in this Section 5 is
unavailable to a party that would have been an Indemnified Party under this
Section 5 in respect of any expenses, claims, losses, damages and liabilities
referred to herein, then the party that would have been an Indemnifying Party
hereunder shall, in lieu of indemnifying such Indemnified Party, contribute

 

6

--------------------------------------------------------------------------------


 

to the amount paid or payable by such Indemnified Party as a result of such
expenses, claims, losses, damages and liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and the Indemnified Party on the other in connection with the statement or
omission (or alleged statement or omission), which resulted in such expenses,
claims, losses, damages and liabilities, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Investor
agree that it would not be just and equitable if contribution pursuant to this
Section 5 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to above in this Section 5(d).

 

(e)           No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(f)            In no event shall the Investor be liable for any expenses,
claims, losses, damages or liabilities pursuant to this Section 5 in excess of
the net proceeds to the Investor of any Registrable Shares sold by the Investor.

 

Section 6.              Information to be Furnished by the Investor.   The
Investor shall furnish to the Company such information as the Company may
reasonably request and as shall be required in connection with any Registration
Statement and related proceedings referred to in this Agreement. If the Investor
fails to provide the Company with such information within ten business days of
receipt of the Company’s request, the Company’s obligations under this Agreement
with respect to the Investor or the Registrable Shares owned by the Investor
shall be suspended until the Investor provides such information.

 

Section 7.              Black-Out Period. The Investor agrees, if requested by
the Company or the Company’s underwriters or financial advisors in connection
with an underwritten offering of the Company’s securities pursuant to a
Registration Statement filed with the Commission (a “Registered Offering), not
to effect any sale or distribution of any Registrable Shares, including a sale
pursuant to Rule 144, during the 15 day period prior to, and during the 30 day
period beginning on, the date of pricing of such Registered Offering (each, a
“Blackout Period”); provided that (a) each of the Company’s Chief Executive
Officer and President are also subject to substantially similar restrictions,
and (b) the Investor shall not be subject to more than one Blackout
Period during any 6 month period.

 

Section 8.              Miscellaneous.

 

(a)           Governing Law. This Agreement shall be governed in all respects by
the laws of the State of Maryland.

 

7

--------------------------------------------------------------------------------


 

(b)           Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

 

(c)           Amendment. No supplement, modification, waiver or termination of
this Agreement shall be binding unless executed in writing by the Company and
the Investor.

 

(d)           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or three
days following deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified (or
one day following timely deposit with a reputable overnight courier with next
day delivery instructions), or upon confirmation of receipt by the sender of any
notice by facsimile transmission, at the address indicated below or at such
other address as such party may designate by ten days’ advance written notice to
the other parties.

 

To Holder:

[                            ]

 

 

With a Copy to:

Paul Hastings Janofsky & Walker LLP

 

695 Town Center Drive, Seventeenth Floor

 

Costa Mesa, California 92626

 

Attention: John Simonis, Esq.

 

Telecopy:  714-668-6336

 

 

To the Company:

The Macerich Company

 

401 Wilshire Boulevard, Suite 700

 

Santa Monica, California 90401

 

Attention:  Chief Legal Officer

 

Facsimile: (310) 394-7692

 

 

With a copy to:

Manatt, Phelps & Phillips, LLP

 

11355 West Olympic Boulevard

 

Los Angeles, California 90064

 

Attention:  F. Thomas Muller, Esq.

 

Facsimile: (310) 914-5852

 

(e)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by fewer than all of the parties
hereto (provided, that each party executes one or more counterparts), each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

(f)            Interpretation. Section titles are for descriptive purposes only
and shall not control or alter the meaning of this Agreement as set forth in the
text.  “Including” means “including without limitation.”

 

8

--------------------------------------------------------------------------------


 

(g)           Severability.  If any provision of this Agreement is judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not be affected or impaired.

 

(h)           Merger, Consolidation and Sale of Assets.  In the event the
Company, (i) enters into any merger, consolidation or reorganization in which
the Company shall not be the surviving corporation, or (ii) sells, assigns,
licenses or otherwise transfers or agrees to sell, assign, license or otherwise
transfer all or substantially all of the Company’s assets, then prior to such
merger, consolidation, reorganization or asset transfer, the Company shall use
commercially reasonable efforts in an effort to have the surviving corporation
or the transferee (provided the surviving corporation or the transferee has a
class of shares registered under the Exchange Act), as the case may be, agree in
writing (x) to assume the obligations of the Company under this Agreement, and
(y) that references hereunder to “Registrable Shares” shall be deemed to include
the securities which the Investor would be entitled to receive in exchange for
Registrable Shares pursuant to or in connection with any such merger,
consolidation or reorganization or such sale, assignment, license or other
transfer, as the case may be.  For the avoidance of doubt, in the event the
Company endeavors to use commercially reasonable efforts to have the surviving
corporation or transferee assume the obligations of the Company under this
Agreement and the surviving corporation or transferee refuses to do so, the
Company shall not be in breach of this Agreement and shall not be liable to the
Investor for any losses or damages suffered, directly or indirectly, as a result
thereof.

 

(i)            Remedies. The Company and the Investor acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that the Company and the Investor,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of the other
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.

 

(j)            Anti-Assignment.  The Investor may not assign this Agreement or
its rights or obligations hereunder without the express written consent of the
Company, which consent may be withheld, delayed or conditioned in the sole and
absolute discretion of the Company; provided, however, that the Investor may
assign this Agreement and any of its rights and obligations hereunder to any
Permitted Transferee(s) (as defined in Section 14(g) of that certain Warrant to
Purchase Common Stock bearing even date herewith between the Investor and the
Company).

 

(k)           Attorneys’ Fees. If the Company or the Investor brings an action
to enforce its rights under this Agreement, the prevailing party in the action
shall be entitled to recover its costs and expenses, including reasonable
attorneys’ fees, incurred in connection with such action, including any appeal
of such action.

 

(l)            Changes in Securities Laws. In the event that any amendment,
repeal or other change in the securities laws shall render the provisions of
this Agreement inapplicable, the Company will provide the Investor with
substantially similar rights to those granted under this

 

9

--------------------------------------------------------------------------------


 

Agreement and use its good faith efforts to cause such rights to be as
comparable as possible to the rights granted to the Investor hereunder.

 

[Remainder of the Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

 

DATED: September 3, 2009

COMPANY

 

 

 

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

By

 

 

 

Richard A. Bayer, Senior Executive Vice President, Chief Legal Officer and
Secretary

 

 

 

 

 

INVESTOR

 

 

 

 

 

[                                                          ]

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------
